

116 S2362 IS: American Business Tariff Relief Act of 2019
U.S. Senate
2019-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2362IN THE SENATE OF THE UNITED STATESJuly 31, 2019Mr. Whitehouse introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo establish a process for United States businesses to obtain exclusions from certain duties
			 imposed under section 301 of the
			 Trade Act of 1974 and section 232 of the Trade Expansion Act of 1962, and
			 for  other purposes.
	
 1.Short titleThis Act may be cited as the American Business Tariff Relief Act of 2019. 2.Exclusion process for certain duties imposed under section 301 of the Trade Act of 1974 (a)In generalTitle III of the Trade Act of 1974 (19 U.S.C. 2411 et seq.) is amended by adding at the end the following:
				
					311.Exclusion process
 (a)In generalNot later than the first date after the date of the enactment of this section on which the United States Trade Representative announces the imposition of additional duties under section 301, the Trade Representative shall establish a process under which United States businesses may request the exclusion of articles from duties imposed under that section.
 (b)RequirementsA United States business that seeks the exclusion of an article from duties imposed under section 301 shall submit to the Trade Representative information demonstrating that—
 (1)the article is not available from any source other than a source that is subject to the duties; or (2)the imposition of such duties on the article would cause economic harm to a United States interest.
 (c)DeterminationsNot later than 30 days after receiving a request submitted under subsection (b) for the exclusion of an article from duties imposed under section 301, the Trade Representative shall—
 (1)make a determination with respect to whether or not to grant the exclusion; and (2)if the Trade Representative determines not to grant the exclusion, provide to the United States business that requested the exclusion a rationale for denying the exclusion.
 (d)Administration of requestsThe Trade Representative shall— (1)establish a component within the Office of the United States Trade Representative to be responsible for reviewing requests for the exclusion of articles from duties imposed under section 301; and
 (2)ensure the continued operation of that component until all duties imposed under that section terminate.
 (e)Reports requiredNot later than 90 days after establishing the process required by subsection (a), and every 90 days thereafter, the Trade Representative shall submit to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives a report that includes detailed information about requests made pursuant to the process during the preceding 90-day period and determinations made under subsection (c) with respect to those requests.
 (f)United States business definedIn this section, the term United States business means an entity— (1)organized under the laws of the United States or any jurisdiction within the United States; and
 (2)that employs workers in the United States. . (b)Clerical amendmentThe table of contents for the Trade Act of 1974 is amended by inserting after the item relating to section 310 the following:
				Sec. 311. Exclusion process..
 3.Exclusion process for certain duties imposed under section 232 of the Trade Expansion Act of 1962Section 232 of the Trade Expansion Act of 1962 (19 U.S.C. 1862) is amended by adding at the end the following:
			
				(g)Exclusion process
 (1)In generalNot later than the first date after the date of the enactment of this subsection on which the President announces the imposition of additional duties under subsection (c), the Secretary shall establish a process under which United States businesses may request the exclusion of articles from duties imposed under that section.
 (2)RequirementsA United States business that seeks the exclusion of an article from duties imposed under subsection (c) shall submit to the Secretary information demonstrating that—
 (A)the article is not available from any source other than a source that is subject to the duties; or (B)the imposition of such duties on the article would cause economic harm to a United States interest.
 (3)DeterminationsNot later than 30 days after receiving a request submitted under paragraph (2) for the exclusion of an article from duties imposed under subsection (c), the Secretary shall—
 (A)make a determination with respect to whether or not to grant the exclusion; and (B)if the Secretary determines not to grant the exclusion, provide to the United States business that requested the exclusion a rationale for denying the exclusion.
 (4)Administration of requestsThe Secretary shall— (A)establish a component within the Department of Commerce to be responsible for reviewing requests for the exclusion of articles from duties imposed under subsection (c); and
 (B)ensure the continued operation of that component until all duties imposed under that subsection terminate.
 (5)Reports requiredNot later than 90 days after establishing the process required by paragraph (1), and every 90 days thereafter, the Secretary shall submit to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives a report that includes detailed information about requests made pursuant to that process during the preceding 90-day period and determinations made under paragraph (3) with respect to those requests.
 (6)United States business definedIn this subsection, the term United States business means an entity— (A)organized under the laws of the United States or any jurisdiction within the United States; and
 (B)that employs workers in the United States. .